Per Curiam,
It was not error in the learned court below to charge the jury that, “under-the power of attorney in evidence in this case, Essick, as the agent of Buekwalter, had the right to dispose of Buckwalter’s interest in the saloon business, but Under the authority, he had no right to endorse a note for $150 when the purchase money of the personal property was but $200, so as to make his principal liable for such endorsement.” It was not error, therefore, to refuse defendant’s fifth point, which prayed for an instruction the direct opposite of the above ruling. If the agent could thus have bound his principal for a note of $150, he might have bound him for $1,500, or for any indefinite sum. This power was neither given nor implied by the letter of attorney.
The question of the ratification, by the principal, of the attorney’s act, was properly submitted to the jury, and tlieir verdict ends this case.
Judgment affirmed.